





Exhibit 10.2




MANPOWER INC.




PERFORMANCE SHARE UNIT AGREEMENT







This Performance Share Unit Agreement (this “Agreement”) is executed as of
______________ by and between MANPOWER INC., a Wisconsin corporation (the
“Corporation”), and ___________________ (the “Employee”).




W I T N E S S E T H:




WHEREAS the Board of Directors of the Corporation has established the 2003
Equity Incentive Plan (the “Plan”) with the approval of the shareholders of the
Corporation; and




WHEREAS, the Employee has been granted Performance Share Units under the Plan
subject to the terms provided in this Agreement and the Plan.




NOW, THEREFORE, the Corporation and the Employee hereby agree as follows:




1.  Provisions of Plan Control.  This Agreement shall be governed by the
provisions of the Plan, the terms and conditions of which are incorporated
herein by reference.  The Plan empowers the Administrator to make
interpretations, rules and regulations thereunder, and, in general, provides
that determinations of the Administrator with respect to the Plan shall be
binding upon the Employee.  Unless otherwise provided herein, all capitalized
terms in this Agreement shall have the meanings ascribed to them in the Plan.  A
copy of the Plan will be delivered to the Employee upon reasonable request.




2.  Terms of Award and Performance Goal.  The Employee has been granted a Target
Grant of ___________ Performance Share Units under the Plan.  The actual number
of Performance Share Units earned by Employee will be determined as described
below, based upon the actual achievement of the Performance Goal during the
Performance Period.  The Performance Goal shall be based upon [insert
Performance Goal as defined in Section 2(u) of the Plan].  Threshold
[Performance Goal] is the minimum [Performance Goal] for the Performance Period
that must be achieved by the Corporation in order for the Employee to qualify
for any Award, Target [Performance Goal] is the expected achievement of
[Performance Goal] for the Performance Period, and Maximum [Performance Goal] is
the maximum [Performance Goal] for the Performance Period that could be achieved
that would result in an increase in the number of Performance Share Units earned
under this Award.  




Average [Performance Goal] During the Performance Period

Resulting Performance Share Units Earned




Threshold [Performance Goal] ____

___% of Target Grant

Target [Performance Goal] _____

___% of Target Grant

Maximum [Performance Goal] ____

___% of Target Grant




Actual [Performance Goal] for the Performance Period between Threshold
[Performance Goal] and Target [Performance Goal] and between Target [Performance
Goal] and Maximum [Performance Goal] shall result in an Award of Performance
Share Units determined on a linear basis.  In the event that the Corporation’s
actual [Performance Goal] does not meet the Threshold [Performance Goal] for the
Performance Period, no Performance Share Units shall be earned under this Award.
 In the event that the Corporation’s actual [Performance Goal] exceeds the
Maximum [Performance Goal] for the Performance Period, Performance Share Units
in the amount of ___% of the Target Grant shall be earned.  Notwithstanding the
foregoing, the Committee retains the discretion to decrease the number of
Performance Share Units earned under this Award.




3.

Award Payment.  Awards of Performance Share Units shall be paid in Shares after
the Performance Period as soon as administratively practicable after the
Committee has approved and certified the number of

















Performance Share Units that have been earned hereunder.  Notwithstanding the
foregoing, Awards of Performance Share Units that become earned and vested upon
the Employee’s death, Disability or a Triggering Event in Section 4(b) below
shall be paid in Shares as soon as administratively practicable after such
death, Disability or Triggering Event.  Further, to the extent that Performance
Share Units granted hereunder are earned and vested upon the Employee’s
termination of employment in accordance with Section 4(a) below or upon the
Employee’s Retirement and are nonqualified deferred compensation subject to
Section 409A of the Code, such Award shall be paid to the Employee in Shares on
the date that is six (6) months after the date of the Employee’s termination of
employment.




4.

Termination of Employment.  Except as otherwise provided in the Plan and except
as otherwise provided in this Agreement, Employee must be an employee of the
Manpower Group continuously from the date of this Award until the last day of
the Performance Period in order for Employee to receive any Shares with respect
to any Performance Share Units he or she may earn hereunder.  Notwithstanding
the foregoing, Section 10(e) of the Plan, regarding the earning and accelerated
vesting of Awards after a Triggering Event or during a Protected Period, shall
not apply to this Agreement.  Further, notwithstanding the foregoing, if the
Performance Share Units have not previously been earned or forfeited, the
Employee shall immediately earn and become vested in 100% of the Target Grant
upon any of the following events:




a.

Upon the Employee’s termination of employment by the Corporation other than for
“Cause” or upon the Employee’s voluntary termination of employment for “Good
Reason” if such termination occurs during the two-year period following a
Triggering Event; or




b.

Upon a Triggering Event if the Employee’s employment was terminated by the
Corporation other than for “Cause” or if the Employee voluntarily terminated his
employment for “Good Reason” if such termination occurs during a Protected
Period during the Performance Period.




Finally, notwithstanding the foregoing, if the Performance Share Units have not
previously been earned or forfeited, the Employee shall immediately earn and
become vested in a prorated number of Performance Share Units upon the
Employee’s death, Disability or Retirement.  The number of Performance Share
Units earned upon such death, Disability or Retirement shall be the number of
Performance Share Units determined by multiplying the Target Grant by the
quotient of: (x) the number of days between and including the date of this
Agreement and the date of the Employee’s death, Disability or Retirement,
divided by (y) the number of days in the Performance Period.




5.  Dividends and Voting Rights.  The Employee shall not be entitled to receive
any dividends for his or her Performance Share Units and shall not be entitled
to voting rights with respect to such Performance Share Units.  




6.  Taxes.  The Corporation may require payment or reimbursement of or may
withhold any tax that it believes is required as a result of the grant or
vesting of such Performance Share Units or payments of Shares in connection with
the Performance Share Units, and the Corporation may defer making delivery of
any Shares in respect of Performance Share Units until arrangements satisfactory
to the Corporation have been made with regard to any such payment,
reimbursement, or withholding obligation.




7.  Definitions.




a.

Termination for “Cause” will mean termination of the Employee’s employment upon:




(i)

the Employee’s repeated failure to perform work reasonably assigned to him in a
competent, diligent and satisfactory fashion as determined by the Board of
Directors of the Corporation in its reasonable discretion;




(ii)

insubordination;




(iii)

the Employee’s commission of any material act of dishonesty or disloyalty
involving the Corporation or any of its subsidiaries or affiliates (the
“Manpower Group”);





2













(iv)

the Employee’s chronic absence from work other than by reason of a serious
health condition;




(v)

the Employee’s commission of a crime which substantially relates to the
circumstances of his position with the Manpower Group or which has a material
adverse effect on the business of the Manpower Group; or




(vi)

the willful engaging by the Employee in conduct which is demonstrably and
materially injurious to the Manpower Group.







b.

“Good Reason” will mean, without the Employee’s consent, the occurrence of any
one or more of the following:




(i)

the assignment to the Employee of a position which represents a material
reduction from the Employee’s position on the date of this Agreement or the
assignment to him of duties, other than incidental duties, inconsistent with
such position or other position to which he is assigned, provided he objects to
such assignment by written notice to the Corporation within 20 business days
after it is made and the Corporation fails to cure, if necessary, within 10
business days after such notice is given;




(ii)

any reduction in the Employee’s base salary, or any material violation of any
agreement between the Employee and the Corporation regarding the Employee’s
compensation, which remains uncured 10 business days after the Employee gives
written notice to the Corporation which specifies the violation;




(iii)

the Employee being required by the Corporation to change the location of the
Employee’s principal office to one in excess of 75 miles from the Corporation’s
home office in Glendale, Wisconsin, provided the Employee’s employment with the
Corporation is terminated within 90 days after any such change of location; or




(iv)

any reduction in the amount of the annual bonus received by Employee for a given
fiscal year within two years after a Triggering Event, as compared to the amount
of annual bonus received by Employee for either of the two fiscal years of the
Corporation immediately preceding the fiscal year in which the Triggering Event
occurred, unless the bonus for such given fiscal year is based on objective
criteria to which Employee has agreed.




c.

“[Performance Goal]” means [insert definition].

d.

“Performance Period” means the __-month period beginning on ________________ and
ending on _______________.




e.

“Service” means the period beginning on the date the Employee’s employment with
the Manpower Group commences and ending on the date the Employee’s employment
with the Manpower Group terminates.




f.

“Retirement” will mean termination of the Employee’s employment on or after the
Employee  has attained age 55 and has completed 10 years of Service.








3










8.  Multiple Executed Copies.  This Agreement may be executed in multiple
copies, each of which will constitute an original, and which together will
constitute one and the same agreement providing for a single grant of
Performance Share Units.




IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed as
of the date and year first above written.




MANPOWER INC.







By:

                                                                                          










The undersigned Employee hereby accepts the foregoing grant of Performance Share
Units and agrees to the several terms and conditions hereof and of the Plan.







                                                                                                   

Employee








4


